Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Applicant is advised that should claims 2 – 4 be found allowable, claims 13 – 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, 8, and 12, the percentages do not fully describe the units of measurement of the different ingredients.  For the purposes of compact prosecution, the units of measurement will be understood to be wt% (percent by weight).
	Regarding claims 1, 8, and 12, the ingredients lists are indeterminate.  Any consumable with three ingredients in the appropriate ranges would satisfy the claims.  This places them outside the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nopal (Who Else Wants To Get Rid Of Hangovers Forever Without Giving Up Your Night Of Partying Using Our Freeze Dried Nopal Powder Capsules - Nopal Cactus (Prickly Pear)?), in view of Turmeric (7 Natural Hangover Remedies) and Ginger (THE BEST DIY HANGOVER REMEDIES IN THE QUAD CITIES).
Regarding claims 1 – 5 and 8 – 15, Nopal teaches that nopal powder is a hangover remedy [Paragraph 1]. This would be by nopal powder by itself and therefore at 100 wt%. The reference does not teach turmeric or ginger.  Turmeric teaches that turmeric powder is a hangover remedy [pg 2, “Turmeric tea”].  Ginger teaches that ginger powder is a hangover remedy [pg 2, smoothie recipe].  
These three powders all have the same function.  The courts have determined "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would be obvious to add the turmeric and ginger to the nopal powder as they are all known hangover remedies.
Turmeric teaches turmeric soothes the throat and stomach and the amount used is based upon what form is used [pg 2, “Turmeric tea”].  It also teaches that ginger is used for anti-nausea [pg 2, “Ginger tea”].  Ginger teaches that the amount of ginger used depends on the form used [smoothie recipe].  It is reasonable to conclude that, if different forms of the ingredients require different amounts, then the dosage of the active chemicals in the ingredients must need to be altered to reach the desired effects.
It would have been obvious to one having ordinary skill in the art to have modified Nopal to include turmeric powder and ginger powder (as disclosed by Turmeric and Ginger above) so as sooth the throat and stomach as well as for anti-nausea benefits. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to optimize the amounts of nopal powder, ginger and turmeric used in the invention to arrive at the claimed amounts so as to compensate for the source of the ingredient as well as for the dosage needed to obtain the desired relief in hangover as well as throat and stomach soothing and anti-nausea benefits , since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nopal, Turmeric, and Ginger as applied to claim 1 above, and further in view of Rice (NPL – Rice).
Regarding claim 6, Rice teaches that rice hull powder is used in powdered beverages and dietary supplements because of its anti-caking and smooth flow characteristics [pg 2, Paragraphs 1 and 2].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the hangover remedy of Nopal, Turmeric, and Ginger with the powdered rice hull of Rice to obtain a free flowing supplement that does not cake.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nopal, Turmeric, and Ginger as applied to claim 1 above, and further in view of Powder (NPL – Powder), Burg (US 20130224319 A1) and Powell (US-20150342923-A1).
Regarding claim 7, Burg teaches that nopal cactus and prickly pear fruit extract are used together in a hangover remedy [0007, 0012] to effectively and significantly reduce and/or eliminate hangover symptoms and to reduce blood alcohol levels as measured by a breathalyzer or another device when consumed prior to imbibing.  Therefore, it is already known that the two can be combined in a hangover remedy and it would be obvious to do so again in order to have the same result.  
Powell teaches that prickly pear fruit powder is used in a hangover remedy [0058].  Powder discloses that powders have high stability and low moisture content, thus reducing the rate of quality degradation [pg 663, “22.1 Introduction”, paragraph 1].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to replace the prickly pear fruit extract with its powder form for the purpose of creating a hangover remedy with increased stability.
It should also be noted that there is no indication that the nopal cactus is dry and therefore a powder mixed with it would dissolve making the use of a powder over an extract unnecessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791